      Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 1 of 18 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

LABORERS’ PENSION FUND and                         )
LABORERS’ WELFARE FUND OF THE                      )
HEALTH AND WELFARE DEPARTMENT                      )
OF THE CONSTRUCTION AND GENERAL                    )
LABORERS’ DISTRICT COUNCIL OF                      )
CHICAGO AND VICINITY, THE CHICAGO                  )
LABORERS’ DISTRICT COUNCIL RETIREE                 )
HEALTH AND WELFARE FUND and                        )
CATHERINE WENSKUS,                                 )
Administrator of the Funds,                        )      Case No. 19-cv-6919
                           Plaintiff,              )
     and                                           )
                                                   )
                                                   )
                                                   )
P.S. COYOTE PLUMBING ENTERPRISE                    )
INC., an Illinois corporation,                     )
                                                   )
                             Defendant.            )



                                       COMPLAINT

       Plaintiffs, Laborers’ Pension Fund and Laborers’ Welfare Fund of the Health and

Welfare Department of the Construction and General Laborers’ District Council of Chicago and

Vicinity, the Chicago Laborers’ District Council Retiree Health and Welfare Fund, and Catherine

Wenskus, Administrator of the Funds (“Funds”), by their attorneys, Patrick T. Wallace, Amy N.

Carollo, G. Ryan Liska, Katherine C. Mosenson and Sara S. Schumann for their Complaint

against PS Coyote Plumbing Enterprises, Inc. (“Company”) and Elda Mannion (“Mannion),

individually:

                           FACTS COMMON TO ALL COUNTS

       1.       Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and
      Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 2 of 18 PageID #:1




(2) and 1145, Section 301(a) of the Labor Management Relations Act (“LMRA”) of 1947 as

amended, 29 U.S.C. §185(a), 28 U.S.C. §1331, and federal common law.

       2.       Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),

and 28 U.S.C. §1391 (a) and (b).

       3.       The Chicago Laborers' Funds are multiemployer benefit plans within the

meanings of Sections 3(3) and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are

established and maintained pursuant to their respective Agreements and Declarations of Trust in

accordance with Section 302(c)(5) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have

offices and conduct business within this District.

       4.       Plaintiff Catherine Wenskus is the Administrator of the Laborers' Funds, and has

been duly authorized by the Funds’ Trustees to act on behalf of the Laborers' Funds in the

collection of employer contributions owed to the Funds and to the Construction and General

District Council of Chicago and Vicinity Training Fund, and with respect to the collection by the

Funds of amounts which have been or are required to be withheld from the wages of employees

in payment of Union dues for transmittal to the Construction and General Laborers’ District

Council of Chicago and Vicinity (the “Union”). With respect to such matters, Wenskus is a

fiduciary of the Laborers’ Funds within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.

§1002(21)(A).

       5.       Defendant PS Coyote Plumbing Enterprises, Inc. (hereinafter “Company”) is an

Illinois limited liability company that did and does conduct business within this District and was

at all times relevant herein an employer within the meaning of Section 3(5) of ERISA, 29 U.S.C.

§1002(5), and Section 301(a) of the LMRA, 29 U.S.C. §185(c).




                                                 2
      Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 3 of 18 PageID #:1




       6.      The Union is a labor organization within the meaning of 29 U.S.C. §185(a). The

Union operates and maintains its office within the District. The Union and Company have been

parties to successive collective bargaining agreements, the most recent of which became

effective June 1, 2017. (“Agreement”). (A copy of the “short form” Agreement entered into

between the Union and Company which Agreement adopts and incorporates Master Agreements

between the Union and various employer associations, and also binds Company to the Laborers'

Funds respective Agreements and Declarations of Trust is attached hereto as Exhibit A.)

       7.      The Funds have been duly authorized by the Construction and General Laborers’

District Council of Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest

Construction Industry Advancement Fund (“MCIAF”), the Mid-American Regional Bargaining

Association Industry Advancement Fund (“MARBA”), the Chicagoland Construction Safety

Council (the “Safety Fund”), the Laborers’ Employers’ Cooperation and Education Trust

(“LECET”), the Concrete Contractors Association (“CCA”), the CDCNI/CAWCC Contractors’

Industry Advancement Fund (the “Wall & Ceiling Fund”), the CISCO Uniform Drug/Alcohol

Abuse Program (“CISCO”), MARBA Industry Advancement Fund (“IAF”), the Laborers’

District Council Labor Management Committee Cooperative (“LDCLMCC”), the Will Grundy

Industry Trust Advancement Fund (“WGITA”), the Illinois Environmental Contractors

Association Industry Education Fund (“IECA Fund”), the Illinois Small Pavers Association Fund

(“ISPA”), and the Chicago Area Independent Construction Association (“CAICA”) to act as an

agent in the collection of contributions due to those Funds.

       8.      The Funds’ respective Agreements and Declarations of Trust obligate Company

to make contributions on behalf of its employees covered by the Agreement for pension benefits,

health and welfare benefits, for the training fund and to submit monthly remittance reports in



                                                 3
      Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 4 of 18 PageID #:1




which Company, inter alia, identifies the employees covered under the Agreement and the

amount of contributions to be remitted to the Funds on behalf of each covered employee.

Pursuant to the terms of the Agreement and the Funds respective Agreements and Declarations

of Trust, contributions which are not submitted in a timely fashion are assessed liquidated

damages and interest.

       9.      The Agreement and the Funds’ respective Agreements and Declarations of Trust

require the Company to submit its books and records to the Funds on demand for an audit to

determine benefit contribution compliance.

       10.     Upon request the Company submitted its books and records to the Funds for an

audit covering the period June 1, 2017 through June 30, 2019.

                                                COUNT I

        (Failure To Pay Employee Benefit Contributions to Funds as Revealed by an Audit)

       11.     The Laborers' Funds re-allege and incorporate the allegations contained in

paragraphs 1-10 of this Complaint.

       12.     Notwithstanding the obligations imposed by the Agreement and the Funds’

respective Agreements and Declarations of Trust, the Company performed covered work during

the audit period of June 1, 2017 through June 30, 2019 but failed to pay the Funds all required

contributions. According to the Funds’ Audit the Company:

       (a)     failed to report and pay contributions in the amount of $4,826.88 owed to Funds

for the audit period June 1, 2017 through June 30, 2019 thereby depriving the Laborers’ Pension

Fund of contributions, income and information needed to administer the Fund and jeopardizing

the pension benefits of the participants and beneficiaries;




                                                 4
      Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 5 of 18 PageID #:1




       (b)       failed to report and pay contributions in the amount of $3,897.60 owed to Funds

of the Health and Welfare Department of the Construction and General Laborers’ District

Council of Chicago and Vicinity for the audit period of June 1, 2017 through June 30, 2019

thereby depriving the Welfare Fund of contributions, income and information needed to

administer the Fund and jeopardizing the health and welfare benefits of the participants and

beneficiaries;

       (c)       failed to report and pay contributions in the amount of $1,824.00 owed to

Laborers’ District Council Retiree Health and Welfare Fund of the Construction and General

Laborers’ District Council of Chicago and Vicinity for the audit period of June 1, 2017 through

June 30, 2019, thereby depriving the Welfare Fund of contributions, income and information

needed to administer the Fund and jeopardizing the health and welfare benefits of the

participants and beneficiaries;

       (d)       failed to report and pay contributions in the amount of $276.48owed Laborers’

Training Fund for the audit period of June 1, 2017 through June 30, 2019, thereby depriving the

Laborers’ Training Fund of contributions, income and information needed to administer the Fund

and jeopardizing the training fund benefits of the participants and beneficiaries;

       (e)       failed to report and pay contributions in the amount of $65.28 owed to Laborers’

District Council Labor Management Committee Cooperative (“LMCC”) for the audit period of

June 1, 2017 through June 30, 2019, thereby depriving the LMCC of contributions, income and

information needed to administer the Fund and jeopardizing the benefits of the participants and

beneficiaries;

       (f)       failed to report and pay contributions in the amount of $3.84 owed to CISCO for

the audit period of June 1, 2017 through June 30, 2019, thereby depriving the CISCO of



                                                 5
      Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 6 of 18 PageID #:1




contributions, income and information needed to administer the Fund and jeopardizing the

benefits of the participants and beneficiaries; and

       (g)     failed to report and pay contributions in the amount of $26.88 owed to Laborers’

Employers’ Cooperation and Education Trust (“LECET”) for the audit period of June 1, 2017

through June 30, 2019, thereby depriving the LECET of contributions, income and information

needed to administer the Fund and jeopardizing the benefits of the participants and beneficiaries.

       (h)     failed to report and pay contributions in the amount of $26.88 owed to MARBA

Industry Advancement Fund (“IAF”) for audit period of June 1, 2017 through June 30, 2019

thereby depriving the IAF of contributions, income and information needed to administer the

Fund and jeopardizing the benefits of participants and beneficiaries.

       13.     A true and accurate copy of the Funds’ Audit for the period June 1, 2017 through

June 30, 2019 is attached as Exhibit B and a Summary of Amounts Owed including liquidated

damages, accumulated liquidated damages, interest and audit costs is attached as Exhibit C.

       14.     The Company was also assessed accumulative liquidated damages as a result of

paying its November 2015, January 2016, November 2016-June 2017, and March 2018-May

2018 monthly fringe benefit reports beyond the time proscribed by the “Agreement” the

liquidated damages were assessed at 10% of the monthly fringe benefit report amount and total

$5,590.25.

       15.     The Company’ failure to submit payment upon an audit to which it submitted its

books and records violate Section 515 of ERISA, 29 U.S.C. §1145.

       16.     Pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132 (g)(2), Section 301 of

the LMRA, 29 U.S.C. §185, federal common law, and the terms of the Agreement and the

Funds’ respective Trust Agreements, the Note and Guaranty, the Company and Mannion are



                                                 6
      Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 7 of 18 PageID #:1




liable to the Funds for unpaid contributions, as well as interest and liquidated damages on the

unpaid contributions, accumulative liquidated damages on the late paid contributions, audit costs,

reasonable attorneys’ fees and court costs, and such other legal and equitable relief as the Court

deems appropriate.

       WHEREFORE, Plaintiff Funds respectfully request that this Court:

       a.      enter judgment in sum certain in favor of the Funds and against Defendants PS

Coyote Plumbing Enterprises, Inc. , on the amounts due and owing pursuant to the audit for the

period of June 1, 2017 through June 30, 2017 plus interest, liquidated damages, audit costs, and

Plaintiffs’ reasonable attorneys’ fees and costs;

       b.       enter judgment in favor of the Funds and against         Defendants PS Coyote

Plumbing Enterprises, Inc. in the amount of $5,590.25 as a result of the late payment of its

monthly fringe benefit reports.

       c.      awarding Funds' any further legal and equitable relief as the Court deems

appropriate.

                                            COUNT II

                               (Breach of Settlement Agreement)

       17.     The Laborers’ Funds re-allege and incorporate the allegations contained in

paragraphs 1 through 10 of this Complaint.

       18.     The Fund previously conducted a fringe benefit and dues compliance audit of

Company’s books and records for the period of July 1, 2015 through May 31, 2017. The audit

revealed the Company failed to remit fringe benefit and due contributions, liquidated damages,

interest and audit costs totaling $31,440.20.




                                                    7
      Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 8 of 18 PageID #:1




       19.     In December 2017 the Parties agreed to resolve the audit findings for $25,407.88.

The Company agreed to make 2 monthly installment payments of $12,703.94.

       20.     On December 29, 2017, the Company made their first installment payment of

$12,703.94 but failed to remit the second monthly installment payment. In December 2018, the

Funds agreed to forgo filing suit to collect the balance of the settlement amount on the condition

that the Company submitted monthly payments of $1,000.00 until the settlement balance of

$12,703.94 was paid off. The Company remitted three (3) $1,000.00 payments, but failed to

make remaining monthly payments. The settlement balance currently is $9,703.94.

       21.     The Funds made numerous written and verbal requests for the Company to make

the remaining settlement payments but the Company has failed to do so.

       22.     The Company’s failure to pay the audit settlement to the Funds has deprived each

Fund of contributions incoming information needed to administer the Fund and jeopardizing the

benefits of the participants and beneficiaries.

       WHEREFORE, Plaintiffs Laborers’ Funds respectfully request that this Court enter:

       a.      judgment in favor of the Funds and against Defendants PS Coyote Plumbing

Enterprise, Inc. in the amount of $9,703.94; and

       b.      awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.

October 21, 2019
                                                       Respectfully submitted,

                                                       By: /s/ G. Ryan Liska

G. Ryan Liska
Laborers’ Pension and Welfare Funds
Office of Fund Counsel
111 W. Jackson Blvd., Suite 1415
Chicago, IL 60604
(312) 692-1540

                                                   8
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 9 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 10 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 11 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 12 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 13 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 14 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 15 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 16 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 17 of 18 PageID #:1
Case: 1:19-cv-06919 Document #: 1 Filed: 10/21/19 Page 18 of 18 PageID #:1
